Title: From Thomas Jefferson to Ellen Wayles Randolph, 27 November 1801
From: Jefferson, Thomas
To: Randolph, Ellen Wayles


My dear Ellen
Washington Nov. 27. 1801.
I have recieved your letter and am very happy to find you have made such rapid progress in learning. when I left Monticello you could not read; and now I find you can not only read, but write also. I inclose you two little books as a mark of my satisfaction, and if you continue to learn as fast, you will become a learned lady and publish books yourself. I hope you will at the same time continue to be a very good girl, never getting angry with your playmates nor the servants, but always trying to be more good humored & more generous than they. if ever you find that one of them has been better tempered to you than you to them, you must blush, and be very much ashamed, and resolve not to let them excel you again. in this way you will make us all too fond of you, and I shall particularly think of nothing but what I can send you or carry you to shew you how much I love you. I hope you are getting the better of your whooping cough. you will learn to bear it patiently when you consider you can never have it again. I have given this letter 20. kisses which it will deliver to you: half for yourself, & the other half you must give to Anne. Adieu my dear Ellen.
Th: Jefferson
